— Order unanimously affirmed without costs. Memorandum: We agree with the findings of fact made by Family Court. Petitioner proved by clear and convincing evidence that it made diligent efforts to encourage and strengthen the parental relationship (see, Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136; Matter of Casondra W., 184 AD2d 1070). We add only that, although Family Court erred in considering a list of missed visitation dates, the record otherwise established that respondent failed to plan for the future of her child (see, Matter of Star Leslie W., supra, at 142-143; Matter of Casondra W., supra). (Appeal from Order of Ontario County Family Court, Henry, Jr., J. — Permanent Neglect.) Present — Denman, P. J., Boomer, Pine, Lawton and Boehm, JJ.